DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A (i.e. the embodiments related to Figs.1-6 encompassing claims 1-11) in the reply filed on 02/18/2021 is acknowledged.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the first insulator has higher capability of inhibiting passage of hydrogen than the second insulator” and “one of the fifth insulator and the sixth insulator has compressive stress, and wherein the other of the fifth insulator and the sixth insulator has tensile stress” in claims 4 and 9 respectively.
That is, the specification of present Invention discloses: “the insulator 420 is preferably formed using an insulating material having a function of inhibiting the passage of impurities such as water and hydrogen, e.g., aluminum oxide”, “the insulator 112 and the insulator 114 have compressive stress and the other have tensile stress in the capacitor” and “the insulator 112 and the insulator 114 may be formed using the same kind of organosilane gas (e.g., TEOS) by different types of chemical vapor deposition (CVD)” in Par.[0102] and [0114]-[0115]. As such, the placeholder of material composition of aluminum oxide of first insulation and TEOS material of fifth and sixth with different types CVD of fifth and sixth insulations are sufficient to perform the recited functions of “inhibiting the passage of impurities such as water and hydrogen” and “have compressive stress and the other have tensile stress” respectively.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 recite the limitation "fourth conductor" in line 9 and 15 respectively. However, prior to the claimed limitation of "fourth conductor" there is no antecedent claimed limitation of "third conductor". As such, there is insufficient antecedent basis for this limitation (i.e. "fourth conductor") in the claims 1 and 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheu et al. (US 2002/0135010 A1 hereinafter referred to as “Sheu”).
With respect to claim 1, Sheu discloses, in Figs.4A-4E, a capacitor comprising: a first insulator (52)/(52a and 52b) (see Par.[0032] wherein insulating layer 52 is disclosed); a first conductor (56 and 58) penetrating the first insulator (52) (see Par.[0033]-[0034] wherein conductive layer and barrier 56 and 58 are disclosed); a second insulator (60) over the first insulator (52), the second insulator (60) comprising an opening (62) reaching the first insulator (52) and the first conductor (56 and 58) (see Par.[0035] 
With respect to claim 2, Sheu discloses, in Figs.4A-4E, the capacitor, wherein a thickness of a region of the first insulator (52) in contact with the second conductor (64) is smaller than a thickness of the other region of the first insulator (52), and wherein the first conductor (56 and 58) comprises the curved surface in a portion above a top surface of the region of the first insulator (52) in contact with the second conductor (64) (see Fig.4E, Par.[0036] wherein first electrode 64 contacting the concave curve surface of conductor 58 and insulating 52 is disclosed).
Claims 4, 6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2018/0166578 A1 hereinafter referred to as “Yamazaki”).
With respect to claim 4, Yamazaki discloses, in Figs.1A-1C and 15, a semiconductor device comprising: a transistor (200) (see Par.[0098] wherein transistor 200 is disclosed); and a capacitor (100), wherein the transistor (200) comprises: a metal oxide comprising a channel (230) formation region (see Par.[0121] wherein metal oxides channel 230 is disclosed); and a first conductor (254) electrically connected to the metal oxide (230) (see Par.[0439] wherein conductors 254 is disclosed), wherein the capacitor (100) comprises: a first insulator (282) over the metal oxide (230), the first conductor (254 and 256) penetrating the first insulator (282); a second insulator (284) over the first insulator (282), the second insulator (284) comprising an opening reaching the first insulator (282) and the first conductor (254) (see Par.[0451] wherein insulator 284 material is disclosed); a second conductor (110 and 256) in contact with the first insulator (282), the first conductor (254), and an inner wall of the opening (see Par.[0430] and [0439] wherein conductor 110 and 256 are disclosed); a third insulator (130) over the second conductor (110 and 256) (see Par.[0434] wherein insulator 130 is disclosed); and a fourth conductor (120) over the third insulator (130) (see Par.[0430] wherein conductor 120 is disclosed), wherein the first insulator (282) has higher capability of inhibiting passage of hydrogen than the second insulator (see Par.[0425]-[0426] 
With respect to claim 6, Yamazaki discloses, in Figs.1A-1C and 15, the semiconductor device, wherein a bottom surface of the first conductor (254) and a side surface of the first conductor (254) form an angle of 90o or more in a portion below a top surface of a region of the first insulator (282) in contact with the second conductor (110 and 256).
With respect to claim 8, Yamazaki discloses, in Figs.1A-1C and 15, the semiconductor device, wherein the first insulator comprises aluminum and oxygen (see Par.[0425]-[0426] wherein insulator 282 is provided over the insulator 280 of material having a barrier property against oxygen and hydrogen is used.
With respect to claim 11, Yamazaki discloses, in Figs.1A-1C and 15, the semiconductor device, wherein the metal oxide comprises In, an element M, and Zn, and wherein the element M is Al, Ga, Y, or Sn (see Par.[0165] wherein metal oxide including aluminum, gallium, yttrium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Cheng et al. (US 2019/0259855 A1 hereinafter referred to as “Cheng”).
With respect to claim 3, Sheu discloses all the limitation of claim 1. However, Sheu does not explicitly the first insulator comprises aluminum and oxygen.
Cheng discloses, in Figs.1-12, the capacitor, wherein the first insulator (116) comprises aluminum and oxygen (see Par.[0019] wherein alumina insulating 116 around conductor 108 is disclosed).
Sheu and Cheng are analogous art because they are all directed to a memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Sheu to include Cheng because they are from the same field of endeavor.
.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Sheu.
With respect to claim 5, Yamazaki discloses all the limitations of claim 4. However, Yamazaki does not explicitly disclose all the limitations of claim 5.
Sheu discloses, in Figs.4A-4E, the semiconductor device, wherein the first conductor (56 and 58) comprises a curved surface in a portion above a top surface of a region of the first insulator (52) in contact with the second conductor (64) (see Par.[0036] wherein first electrode 64 contacting the concave curve surface of conductor 58 and insulating 52 is disclosed).
Yamazaki and Sheu are analogous art because they are all directed to a memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Yamazaki to include Sheu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the upper surface of first conductor in Yamazaki by including recessed concave curve upper surface of first conductor as taught by Sheu in order to utilize recessed shape, with the central area being recessed and lower than the peripheral area of the top surface of the first conductor so as providing recessed top surface with one of the benefits of increasing interfacial contact area and thereby reducing interfacial contact resistance.
With respect to claim 7, Yamazaki discloses all the limitations of claim 4. However, Yamazaki does not explicitly disclose all the limitations of claim 7.
Sheu discloses, in Figs.4A-4E, the semiconductor device, wherein a thickness of a region of the first insulator in contact with the second conductor is smaller than a thickness of the other region of the first insulator (see Par.[0036] wherein first electrode 64 contacting the concave curve surface of conductor 58 and insulating 52 is disclosed; as such, the region of first insulating is smaller than thickness of other region of first insulator).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the upper surface of first conductor in Yamazaki by including recessed concave curve upper surface of first conductor as taught by Sheu in order to utilize recessed shape, with the central area being recessed and lower than the peripheral area of the top surface of the first conductor so as providing recessed top surface with one of the benefits of increasing interfacial contact area and thereby reducing interfacial contact resistance.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Cheng.
With respect to claim 9, Yamazaki discloses all the limitations of claim 4. However, Yamazaki does not explicitly disclose all the limitations of claim 9.
Cheng discloses, in Figs.1-12, The semiconductor device according to claim 4, wherein the second insulator comprises: a fifth insulator (110); and a sixth insulator (120) over the fifth insulator (110), wherein one of the fifth insulator and the sixth insulator has compressive stress, and wherein the other of the fifth insulator and the sixth insulator has tensile stress (likewise to the present Invention as presented above in 112f claim interpretation, see Par.[0020] wherein dielectric layers 110, 120, and 130 formed from TEOS with different CVD such as plasma enhanced CVD (PECVD) or flowable CVD (FCVD)).
Yamazaki and Cheng are analogous art because they are all directed to a memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Yamazaki to include Cheng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of fifth and sixth insulators in Yamazaki by including TEOS insulator materials with different CVD as taught by Cheng in order to utilize different CVD deposition so as to allow plurality of deposition steps so as once the furnace reaches the proper temperature a gaseous TEOS mixture is distributed uniformly through system thereby maintaining high purity TEOS deposition process which prevent unwanted particles during the growth process.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Atsumi et al. (US 2013/0069132 A1 hereinafter referred to as “Atsumi”).
With respect to claim 10, Yamazaki discloses, in Figs.1A-1C and 15, the semiconductor device, wherein the fourth conductor (120) fills the opening, wherein the fourth conductor (120) comprises a region overlapping with the second insulator (130), and wherein average surface roughness of a top surface of the region of the fourth conductor (see Par.[0437] wherein insulator 150 may function as a planarization film that covers a roughness thereunder (i.e. roughness of fourth conductor 120 upper surface)). However, Yamazaki does not explicitly disclose that the said roughness is 2nm.
Atsumi discloses, in Fig.13, the semiconductor device, wherein the fourth conductor (249) fills the opening, wherein the fourth conductor comprises a region overlapping with the second insulator (267), and wherein average surface roughness of a top surface of the region of the fourth conductor is 2 nm or less (see Par.[0149] and [0182] wherein conductor 249a and insulator 267 are disclosed; see Par.[0075]-[0076] wherein inter-surface between insulating 233 and fourth conductor 249a has an average surface roughness of 1nm or less).
Yamazaki and Atsumi are analogous art because they are all directed to a memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Yamazaki to include Atsumi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material structure of fourth conductor in Yamazaki by including surface roughness of 1nm or less as taught by Atsumi in order to utilize surface flatness so as to reduce the defects in the bulk thereby providing faster and more reliable memory device.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Kitamura US 2002/0113237 A1 teaches features not yet claimed such as first conductor wrapping or surrounding upper surface to the first conductor.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818